Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT is made and entered into this 1st day of January, 2019, by and
between Reliv' International, Inc., a Delaware corporation (the “Company”), and
Carl W. Hastings (hereinafter referred to as the “Executive”).

 

WHEREAS, the Executive is presently, and for some time has been, employed as an
Executive of the Company, pursuant to the terms of an Employment Agreement dated
June 1, 1997, a Services Agreement dated July 1, 2002, an Employment Agreement
dated July 7, 2007 and an Employment Agreement dated March 31, 2014 (“Prior
Employment Agreements”);

 

WHEREAS, the Company desires to be assured of the continued association and
services of Executive and Executive desires to continue in the employment of the
Company on the terms provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:

 

1.       Employment, Duties and Authority.

 

1.1     The Company hereby employs Executive and Executive hereby accepts
employment by the Company on the terms, covenants and conditions herein
contained.

 

1.2     The Executive is hereby employed by the Company as Chief Scientific
Officer. The Executive shall have such duties, responsibilities and authority as
the Chief Executive Officer, Board of Directors or Executive Committee of the
Company shall determine from time to time. In general, it is anticipated that
the services which Executive shall perform for the Company shall include: (i)
research concerning product development for the Company, (ii) product
formulation development, and (iii) attendance at, and participation in,
distributor events of the Company as requested from time to time. With regard to
travel, the Executive shall not be required to engage in travel outside of the
United States. In addition, Executive shall not be required to attend more than
four distributor events during any 12-month period of time.

 

1.3      Executive shall devote approximately one-half (approximately 85 hours
per month) of his energies, interest, abilities and productive time to the
performance of his duties and responsibilities hereunder. The Company shall
maintain an office for Executive at its principal offices and Executive may
perform services at such office; provided, that Executive shall be entitled to
perform services hereunder at his home or other location as well.

 

1.4      The Company acknowledges and agrees that Executive will be permitted to
provide the same or similar duties and services to Nutracom, LLC (“Nutracom”) or
any successor in interest to Nutracom as a consultant while employed by the
Company on the terms and conditions set forth herein.

 

 

--------------------------------------------------------------------------------

 

 

2.        Compensation and Benefits.

 

2.1      Basic Salary.

 

2.1.1   During the Initial Term (as hereinafter defined), the Company shall pay
to Executive a basic salary at the rate per month of $18,750. During each
Renewal Term (as hereinafter defined), the Company shall pay to Executive a
basic salary at the rate of $16,667 per month. Such basic salary shall be paid
by the Company to Executive each month, less amounts which the Company may be
required to withhold from such payments by applicable federal, state or local
laws or regulations.

 

2.1.2   If the Executive shall be absent from work on account of personal
injuries or sickness, he shall continue to receive the payments provided for in
paragraph 2.1.1 hereof; provided, however, that any such payment may, at the
Company's option, be reduced by the amount which the Executive may receive, for
the period covered by any such payments, in disability payments (i) pursuant to
any disability insurance which the Company, in its sole discretion, may
maintain, or (ii) under any governmental program for disability compensation.

 

2.2      Benefits; Expense Reimbursement.

 

2.2.1   During the term of Executve’s employment hereunder, the Executive shall
be entitled to, and shall receive, all other benefits of employment available to
other employees of the Company generally, including participation in hospital,
surgical, medical or other group health plans or accident benefits, pension or
profit-sharing plans, or vacation plans as shall be instituted or maintained by
the Company, in its sole discretion.

 

2.2.2   During the term hereof, the Company shall reimburse Executive for all
reasonable and necessary expenses incurred by Executive in the performance of
his duties hereunder, including without limitation, travel, meals, lodging,
office supplies or equipment subject to such reasonable limitations,
restrictions and reporting standards as the Board of Directors of the Company
may from time to time establish. Executive shall provide to the Company promptly
after incurring any such expenses a detailed report thereof and such information
relating thereto as the Company shall from time to time require. Such
information shall be sufficient to support the deductibility of all such
expenses by the Company for federal income tax purposes.

 

2.2.3   Specific benefits to which Executive shall be entitled shall be set
forth on Schedule A hereto.

 

2.3      Compensation Schedule. There is attached as Schedule A hereto a
schedule of the basic compensation and benefits to which Executive shall be
entitled during the employment term of this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

3.           Term.

 

The employment of Executive hereunder shall be for a term commencing on January
1, 2019 and expiring on December 31, 2019 (“Initial Term”). Upon the expiration
of the Initial Term, the term of such employment automatically shall be renewed
for an additional term of one year commencing on January 1st and expiring on the
succeeding December 31st (a “Renewal Term”) unless Executive or the Company
shall give notice of the termination of Executive's employment and this
Agreement by written notice to the other more than 90 days prior to the date of
expiration of the Initial Term or any Renewal Term. In the event that such
notice of termination shall be given timely, subject to any accrued rights of
Executive to compensation, including without limitation pursuant to the
provisions of paragraph 4 hereof, this Agreement shall terminate on the date of
expiration of such Initial Term or Renewal Term.

 

4.           Termination.

 

4.1        The Company shall be entitled to terminate this Agreement, and
Executive’s employment with the Company, prior to the expiration of its Initial
Term or any Renewal Term, on the occurrence of an event of default with respect
to Executive as provided herein.

 

4.2         For purposes of this Agreement, an event of default with respect to
Executive shall include:

 

4.2.1   Any failure by Executive to perform his duties, responsibilities or
obligations hereunder in a faithful and diligent manner or with reasonable care
and (if such failure can be cured) the failure by Executive to cure such failure
within 10 days after written notice thereof shall have been given to Executive
by the Company;

 

4.2.2   A violation by Executive of any provision of this Agreement and the
failure by Executive to cure such violation (if such violation can be cured)
within 10 days after written notice thereof shall have been given to Executive
by the Company;

 

4.2.3   Commission by Executive of any material act of dishonesty as an employee
of the Company or of disloyalty to the Company, or any wrongful or unauthorized
appropriation, taking or misuse of funds, property or business opportunities of
the Company.

 

4.3         The Company shall be entitled to terminate the employment term of
this Agreement at any time by written notice to Executive in the event of, and
at the time of, the permanent mental or physical disability of Executive as
provided herein during the term of employment hereunder. Permanent mental or
physical disability of Executive shall be deemed to have occurred when Executive
shall have failed or been unable to perform his duties hereunder for an
aggregate of 180 days in any one period of 210 consecutive days and with a
certification from a licensed physician in the State of Missouri that Executive
is permanently disabled from performing his duties hereunder.

 

3

--------------------------------------------------------------------------------

 

 

4.4        Executive shall be entitled to terminate his employment with the
Company under this Agreement prior to the expiration of its term:

 

4.4.1    Upon the occurrence of an event of default with respect to the Company;
or,

 

4.4.2    At any time upon 270 days prior written notice to the Company.

 

4.5        For purposes of this Agreement an event of default with respect to
the Company shall include:

 

4.5.1    Any failure by the Company to perform its obligations to Executive
under this Agreement and (if such failure can be cured) the failure by the
Company to cure such failure within 10 days after written notice thereof shall
have been given to the Company by Executive;

 

4.5.2    The Company shall:

 

(a)     admit in writing its inability to pay its debts generally as they become
due,

 

(b)     file a petition for relief under any chapter of Title 11 of the United
States Code or a petition to take advantage of any insolvency under the laws of
the United States of America or any state thereof,

 

(c)     make an assignment for the benefit of its creditors,

 

(d)     consent to the appointment of a receiver of itself or of the whole or
any substantial part of its property,

 

(e)     suffer the entry of an order for relief under any chapter of Title 11 of
the United Sates Code, or

 

(f)     file a petition or answer seeking reorganization under the Federal
Bankruptcy Laws or any other applicable law or statute of the United States of
America or any state thereof.

 

4.6        In the event of termination of this Agreement and Executive's
employment hereunder by the Company pursuant to paragraph 4.1 hereof, all rights
and obligations of the Company and Executive hereunder shall terminate on the
date of such termination, subject to the following:

 

4

--------------------------------------------------------------------------------

 

 

4.6.1   Executive shall be entitled to receive (subject to any rights of set off
or counterclaim by the Company) all salary, fees, additional compensation or
benefits which shall have accrued prior to the date of such termination and the
obligation of the Company for the payment of salary, consultation fees,
additional compensation or benefits shall terminate as at the date of such
termination;

 

4.6.2   All rights of the Company or Executive which shall have accrued
hereunder prior to the date of such termination, and all provisions of this
Agreement provided herein to survive termination of employment of Executive
hereunder, shall survive such termination and the Company and Executive shall
continue to be bound by such provisions in accordance with the terms thereof;

 

4.7        In the event of termination of the Agreement by Executive in
accordance with paragraph 4.4 hereof, all rights and obligations of the Company
and Executive hereunder shall terminate on the date of such termination, subject
to the following:

 

4.7.1    Executive shall be entitled to receive all salary, consultation fees,
additional compensation or benefits which shall have accrued prior to the date
of such termination and the Company's obligation for the payment of salary,
consultation fees, additional compensation or benefits shall terminate as of the
date of such termination;

 

4.7.2    All rights of the Company or Executive which shall have accrued
hereunder prior to the date of such termination and the obligations of Executive
pursuant to paragraphs 5, 6, and 7 provided herein to survive termination of
employment of Executive hereunder shall survive such termination and the
Executive shall continue to be bound by such provisions in accordance with their
terms.

 

 

4.8        This Agreement and all rights and obligations of the parties
hereunder shall terminate immediately upon the death of Executive except that
(i) all rights of the Company or Executive which shall have accrued hereunder
prior to the date of such termination, and all provisions of this Agreement
provided herein to survive termination of employment of Executive hereunder,
shall survive the death of Executive and the Company and heirs, legatees and
legal representatives of Executive shall continue to be bound by such provisions
in accordance with the terms thereof and (ii) the Company shall pay to the
heirs, legatees or personal representative of Executive (a) all compensation or
benefits hereunder accrued but not paid to the date of Executive's death, and
(b) an amount equal to the total compensation which would have been payable to
Executive hereunder, but for his death, for a period of six months from the date
of his death.

 

5

--------------------------------------------------------------------------------

 

 

5.         Confidential Information.

 

5.1       “Confidential Information” means information disclosed by the Company
to Executive, or developed or obtained by Executive during his employment by the
Company, either before the date or during the term of this Agreement, provided
that such information is not generally known in the business and industry in
which the Company is or may subsequently become engaged, relating to or
concerning the business, projects, products, processes, formulas, know-how,
techniques, designs or methods of the Company, whether relating to research,
development, manufacture, purchasing, accounting, engineering, marketing,
merchandising, selling or otherwise. Without limitation, Confidential
Information shall include all know-how, technical information, inventions,
ideas, concepts, processes and designs relating to products of the Company,
whether now existing or hereafter developed, and all prices, customer or
distributor names, customer or distributor lists, marketing and other
relationships, whether contractual or not, between the Company, its suppliers,
customers, distributors, employees, agents, consultants and independent
contractors but shall exclude the names of customers or distributors known to
Executive prior to the effective date hereof.

 

5.2       Executive agrees that, during the term hereof or while Executive shall
receive compensation hereunder and after termination of his employment with the
Company for so long as the Confidential Information shall not be generally known
or generally disclosed (except by Executive or by means of wrongful use or
disclosure), Executive shall not use any Confidential Information, except on
behalf of the Company, or disclose any Confidential Information to any person,
firm, partnership, company, corporation or other entity, except as authorized by
the President or the Board of Directors of the Company.

 

5.3       Notwithstanding the foregoing, the Company and Executive agree that
any and all products, processes, formulas, know-how, techniques, designs or
methods, whether relating to research, development, manufacture, purchasing,
accounting, engineering, marketing, merchandising, selling or otherwise,
including without limitation the products and concepts listed on Schedule B,
developed by Executive prior to or during the term of this Agreement for
Nutracom shall be the sole and exclusive property of Nutracom and shall not
constitute Confidential Information for purposes of this Agreement.

 

6.         Inventions.

 

6.1       “ Reliv Inventions” shall mean discoveries, concepts, ideas, designs,
methods, formulas, know-how, techniques or any improvements thereon, whether
patentable or not, made, conceived or developed, in whole or in part, by
Executive upon the request of Reliv, but excluding any inventions made,
conceived or developed for customers of Nutracom other than Reliv.

 

6.2       Executive covenants and agrees to communicate and fully disclose to
the Board of Directors of the Company any and all Reliv Inventions made or
conceived by him during the term hereof or while receiving any compensation or
payment from the Company and further agrees that any and all such Reliv
Inventions which he may conceive or make, during the term hereof or while
receiving any compensation or payments from the Company, shall be at all times
and for all purposes regarded as acquired and held by him in a fiduciary
capacity and solely for the benefit of the Company and shall be the sole and
exclusive property of the Company. The provisions of this subparagraph shall not
apply to an invention developed for Nutracom or for which no trade secret
information of the Company was used.     

 

6

--------------------------------------------------------------------------------

 

 

6.3       Executive also covenants and agrees that he will assist the Company in
every proper way upon request to obtain for its benefit patents for any and all
inventions referred to in paragraph 6.2 hereof in any and all countries. All
such patents and patent applications are to be, and remain, the exclusive
property of the Company for the full term thereof and to that end, the Executive
covenants and agrees that he will, whenever so requested by the Company or its
duly authorized agent, make, execute and deliver to the Company, its successors,
assigns or nominees, without charge to the Company, any all applications,
applications for divisions, renewals, reissues, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary or
appropriate in order to apply for and obtain patents of the United States or
foreign countries for any and all Reliv Inventions referred to in paragraph 6.2
hereof or in order to assign and convey to the Company, its successors, assigns
or nominees, the sole and exclusive right, title and interest in and to such
Reliv Inventions, applications or patents. Executive likewise covenants and
agrees that his obligations to execute any such instruments or papers shall
continue after the expiration or termination of this Agreement with respect to
any and all such Reliv Inventions, and such obligations shall be binding upon
his heirs, executors, assigns, administrators or other legal representatives.

 

7.         Writings and Working Papers.

 

Executive covenants and agrees that any and all books, textbooks, letters,
pamphlets, drafts, memoranda or other writings of any kind written by him for or
on behalf of the Company or in the performance of Executive's duties hereunder,
Confidential Information referred to in paragraph 5.1 hereof and all notes,
records and drawings made or kept by him of work performed for the benefit of
the Company shall be and are the sole and exclusive property of the Company and
the Company shall be entitled to any and all copyrights thereon or other rights
relating thereto. Executive agrees to execute any and all documents or papers of
any nature which the Company or its successors, assigns or nominees deem
necessary or appropriate to acquire, enhance, protect, perfect, assign, sell or
transfer its rights under this paragraph. Executive also agrees that upon
request he will place all such notes, records and drawings in the Company's
possession and will not take with him without the written consent of a duly
authorized officer of the Company any notes, records, drawings, blueprints or
other reproductions relating or pertaining to or connected with his employment
of the business, books, textbooks, pamphlets, documents work or investigations
of the Company. The obligations of this paragraph shall survive the term of
employment hereunder or the termination or expiration of the Initial Term or any
Renewal Term hereof.

 

7

--------------------------------------------------------------------------------

 

 

8.         Specific Enforcement.

 

Executive is obligated under this Agreement to render service of a special,
unique, unusual, extraordinary and intellectual character, thereby giving this
Agreement peculiar value so that the loss of such service or violation by
Executive of this Agreement could not reasonably or adequately be compensated in
damages in an action at law. Therefore, in addition to other remedies provided
by law, the Company shall have the right during the Initial Term or any Renewal
Term of this Agreement (or thereafter with respect to obligations continuing
after the expiration or termination of this Agreement) to compel specific
performance hereof by Executive or to obtain injunctive relief against
violations hereof by Executive, and if the Company prevails in any proceeding
therefor, it will also be entitled to recover all costs and expenses incurred by
the Company in connection therewith, including attorneys' fees.

 

9.         Name, Image and Likeness; Endorsement

 

9.1       During the term of the employment of Executive hereunder, the Company
shall be entitled to use the name, image and likeness of Executive, and to
reproduce, copy and disseminate, video and audio recordings of Executive,
without additional charge or payment to Executive, in connection with
promotional materials and activities of the Company. From and after the date of
the expiration of the Initial Term or any Renewal Term of this Agreement, or of
the earlier termination of this Agreement in accordance with Paragraph 4 hereof,
the Company shall be entitled to use the name, image and likeness of Executive,
and to reproduce, copy and disseminate, video and audio recordings of Executive;
provided, however, that for each calendar year during which the Company shall so
utilize such items, the Company shall pay to Executive, or to his heirs,
representatives, or assigns a fee in the amount of $10,000. The right of the
Company provided herein shall survive the expiration of the Initial Term or any
Renewal Term of this Agreement, or its termination, for any reason, for a period
of 20 years.

 

9.2       During the term of the employment of Executive hereunder, Executive
shall not use his name, image or likeness to endorse any products other than
Reliv products; provided, however, Nutracom shall be permitted to use the name,
image and likeness of Executive for its promotional and marketing materials
intended for specific customers of Nutracom and for Nutracom business
development in general, but will not promote Executive’s name, image and
likeness on its website or social media advertising and other publicly
accessible media during the term of Executive’s employment.

 

10.       Assignment.

 

The rights and duties of a party hereunder shall not be assignable by that
party, except that the Company may assign this Agreement and all rights and
obligations hereunder to, and may require the assumption thereof by, any
corporation or any other business entity which succeeds to all or substantially
all the business of the Company through merger, consolidation or corporate
reorganization or by acquisition of all or substantially all of the assets of
the Company.

 

11.       Binding Effect.     This Agreement shall be binding upon the parties
hereto and their respective successors in interest, heirs and personal
representatives and, to the extent permitted herein, the assigns of the Company.

 

8

--------------------------------------------------------------------------------

 

 

12.       Severability.

 

If any provision of this Agreement or any part hereof or application hereof to
any person or circumstance shall be finally determined by a court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the remainder of such provision or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall not be affected thereby and each provision
of this Agreement shall remain in full force and effect to the fullest extent
permitted by law. The parties also agree that, if any portion of this Agreement,
or any part hereof or application hereof, to any person or circumstance shall be
finally determined by a court of competent jurisdiction to be invalid or
unenforceable to any extent, any court may so modify the objectionable provision
so as to make it valid, reasonable and enforceable.

 

13.       Notices.

 

All notices, or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered personally or mailed, certified mail,
return receipt requested, postage prepaid, to the parties as follows:

 

If to the Company:  Ryan A. Montgomery  

Chief Executive Officer

Reliv' International, Inc.

P. O. Box 405

Chesterfield, MO 63006-0405

    If to Executive:  Carl W. Hastings  

19 Grand Meridien Court

Wildwood, MO 63005

             

Any notice mailed in accordance with the terms hereof shall be deemed received
on the third day following the date of mailing. Either party may change the
address to which notices to such party may be given hereunder by serving a
proper notice of such change of address to the other party.

 

14.       Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior written or oral
negotiations, representations, agreements, commitments, contracts or
understandings with respect thereto and no modification, alteration or amendment
to this Agreement may be made unless the same shall be in writing and signed by
both of the parties hereto.

 

9

--------------------------------------------------------------------------------

 

 

15.       Waivers.

 

No failure by either party to exercise any of such party's rights hereunder or
to insist upon strict compliance with respect to any obligation hereunder, and
no custom or practice of the parties at variance with the terms hereof, shall
constitute a waiver by either party to demand exact compliance with the terms
hereof. Waiver by either party of any particular default by the other party
shall not affect or impair such party's rights in respect to any subsequent
default of the same or a different nature, nor shall any delay or omission of
either party to exercise any rights arising from any default by the other party
affect or impair such party's rights as to such default or any subsequent
default.

 

16.       Governing Law; Jurisdiction.

 

16.1    For purposes of construction, interpretation and enforcement, this
Agreement shall be deemed to have been entered into under the laws of the State
of Missouri and its validity, effect, performance, interpretation, construction
and enforcement shall be governed by and subject to the laws of the State of
Missouri.

 

16.2    Any and all suits for any and every breach of this Agreement may be
instituted and maintained in any court of competent jurisdiction in the State of
Missouri and the parties hereto consent to the jurisdiction and venue in such
court and the service of process by certified mail to the addresses for the
parties provided for notices herein.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

RELIV INTERNATIONAL, INC.

 

 

 

By: /s/ Ryan A. Montgomery                                  

      Authorized Officer

 

 

 

Attest:

 

 

                                                 

Secretary

 

 

 

EXECUTIVE:

 

 

/s/ Carl W. Hastings                                                 

Carl W. Hastings

 

 

11

--------------------------------------------------------------------------------

 

 

SCHEDULE A

             

Carl W. Hastings

                                                                             

 

 

Comments

 

Monthly

 

Annual

                 

Initial Term Base Salary

 

Per Contract

 

$18,750 

 

$225,000

   

 

 

 

 

 

 

 

Renewal Term Base Salary

 

Per Contract

 

 $16,667 

 

 $200,000

   

 

 

 

 

 

 

 

Health and Dental Insurance

(1)

Standard Company Plan

 

$473.48

 

$5,681.76

   

 

 

 

 

 

 

 

Life Insurance-$10,000 in coverage

 

Standard Company Plan

 

 

 

$187

   

 

 

 

 

 

 

 

Long and Short Term

 

 

 

 

 

 

 

Disability Insurance

 

Standard Company Plan

 

 

 

$2,379

   

 

 

 

 

 

 

 

Supplemental Disability-Equitable

 

Actual Premium

 

 

 

$4,491

 

Policy # 229571332503

 

 

 

 

 

 

   

 

 

 

 

 

 

 

401(k) Matching Contribution*

 

Standard Company Plan

 

 

 

 

   

 

 

 

 

 

 

 

ESOP Contribution*

 

Standard Company Plan

 

 

 

 

   

 

 

 

 

 

 

 

Automobile Allowance

 

Per Contract

 

$800

 

$9,600

   

 

 

 

 

 

 

 

Total

 

 

 

 

 

$247,339** 

                                                 

*Estimated value will be adjusted to actual at end of each calendar year

 

**Initial Term compensation total. Renewal term(s) total of $222,339.

                     

(1)  Monthly amount represents net Company contribution after employee
contribution.

     

12

--------------------------------------------------------------------------------

 

 

SCHEDULE B – Nutracom

Products and Concepts

             

 

Any and all formulas, product concepts and product ideas formulated at the
request of, or for promotion to, customers, potential customers and brands of
Nutracom and/or its partners and affiliates, including, but not limited to, the
following (provided no such formulas are identical or substantially similar to
any product of Reliv):

 

Toddler Daily Essentials

Tween Daily Essentials

Adult Daily Essentials

Senior Daily Essentials

Adult Digestion Essentials

Youth Digestion Essentials

Adult Protect Capsules

Infant Formula

Infant Cereal

Keto Salts

Keto Protein

Inner Beauty

Hair, Skin & Nails Capsules

Weight Loss Formula

Ensure-Equivalent Products

Collagen Products

Reds Products

Beets Products

Greens Products

Hydration/Electrolyte

Pre-Workout

Post-Workout

Branch Chain Amino Acids

Essential Amino Acids

Sleep Aid

Sexual Performance Aid

Protein Pancakes

Protein Oats

CBD Capsules/Powdered Formulas

 

Formulas developed to match an existing product of a potential or existing
customer of Nutracom

 

13